UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53451 ALTERNATE ENERGY HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Nevada 20-5689191 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 911 E. Winding Creek Dr., Suite 150, Eagle, Idaho (Address of principal executive offices) (Zip Code) (208) 939-9311 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer oAccelerated Filero Non- Accelerated Filer oSmaller reporting companyý (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý As of August 22, 2011, there were 325,537,791 shares of common stock, $0.001 par value per share, outstanding. ALTERNATE ENERGY HOLDINGS, INC. TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4. Controls And Procedures. 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 22 Item 4. [Removed and Reserved] 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 SIGNATURES 23 the terms “we”, “us”, “our”, “Company” , “AEHI” and “Alternate Energy Holdings” refer to Alternate Energy Holdings, Inc. and our wholly owned subsidiaries. PART I - FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS. ALTERNATE ENERGY HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS JUNE 30, 2011 (Unaudited) AND DECEMBER 31,2010 ASSETS June 30 December 31 Unaudited CURRENT ASSETS: Cash and Cash Equivalents $ $ Short-Term Investments Total Current Assets PROPERTY AND EQUIPMENT - Net OTHER ASSET Assets Held for Sale - Energy Neutral Model Home - Construction in Progress - Energy Neutral Homes Security Deposit Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ $ Due to Employee - Accrued Payroll - Total Current Liabilities STOCKHOLDERS' EQUITY: Common Stock, par value $.001, 500,000,000 shares authorized; 325,937,791 issued and 325,537,791 outstanding and 325,087,791 issued and 324,687,791 outstanding, respectively Additional Paid in Capital Accumulated Other Comprehensive Income ) ) Treasury Stock (400,000 shares at cost) ) ) Deficit Accumulated During Development Stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 ALTERNATE ENERGY HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED INCOME STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 AND THE PERIOD FROM INCEPTION (AUGUST 29, 2005) THROUGH JUNE 30, 2011 (Unaudited) Three Months Three Months Six Months Six Months Inception to June 30 June 30 June 30 June 30 June 30 REVENUES $ $
